Citation Nr: 0316859	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  98-12 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for a laceration of the left hand with residual neurological 
damage.

2.  Entitlement to an initial rating higher than 20 percent 
for loss of muscular substance of the thenar eminence with 
residual limitation of motion.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The appellant had active service from March 1960 to May 1964.  
His claims initially came before the Board of Veterans' 
Appeals (Board) on appeal from decisions by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  The Board remanded the case in March 2000 for 
additional development.  

In July 2002, the Board denied each of the appellant's 
claims.  The appellant appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
December 2002 Order, the Court vacated the Board's decision 
and remanded the matter back to the Board for development 
consistent with the parties' Joint Motion to Remand and to 
Stay Proceedings (Joint Motion).  The case is again before 
the Board for appellate review. 

The Board notes that the RO has not considered the issue of 
whether a separate 10 percent rating should be assigned for 
the appellant's residual scar of the left hand.  The 
appellant also appears to have raised the issue of 
entitlement to service connection for arthritis of the left 
shoulder, which has not been adjudicated by the RO.  
Therefore, the Board refers these issues back to the RO for 
appropriate development and adjudication. 


REMAND

As noted in the parties' Joint Motion, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106- 475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002)] is 
applicable to this claim.  Under the provisions of the VCAA, 
VA is obligated to notify the appellant of the evidence and 
information necessary to substantiate the claim and to 
explain what portion of the information and evidence will be 
obtained by VA and what portion the appellant must provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  As 
pointed out in the Joint Motion, in the July 2002 decision, 
both the Board's analysis and the documents cited by the 
Board fail to address whose responsibility it would be to 
obtain the evidence needed to substantiate the appellant's 
claim; the Board and the documents noted by the Board failed 
to either indicate or discuss what evidence, if any, would be 
gathered by the appellant, and which evidence would be 
provided by VA.  See 38 U.S.C.A. § 5103(a) (West 2002); 
Quartuccio, supra.  On remand, this deficiency must be cured.

Further, as noted above, the Board remanded the case back to 
the RO in March 2000 for additional development.  However, as 
indicated in the Joint Motion, not all of the requested 
development was accomplished.  Therefore, an additional 
remand is required before the Board can adjudicate the 
appellant's claims.  See Stegall v. West, 11 Vet. App. 268, 
270 (1998), (holding that a remand by the Board imposes upon 
the Secretary of the VA a concomitant duty to ensure 
compliance with the terms of the remand).

The record shows that the appellant is in receipt of 
disability benefits from the Social Security Administration.  
Significantly, however, no action has been taken to obtain a 
copy of the Social Security Administration decision which 
granted such benefits, which may be relevant to the 
increased-rating claims, as well as the claim for 
unemployability benefits.  See Collier v. Derwinski, 1 Vet. 
App. 413 (1991).  Therefore, the RO should contact the Social 
Security Administration and request those records. 

Compliance with the Board's March 2002 remand also requires 
that the RO schedule the appellant for a social and 
industrial survey to assess his employment history and day-
to-day functioning.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the VCAA is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures found at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) are satisfied to the extent 
required by law.  The actions of the RO 
must include, but are not limited to, 
notifying the appellant of the 
information and evidence necessary to 
substantiate the claim and explaining to 
the appellant what portion of the 
evidence is to be obtained by VA and what 
portion must be provided by the 
appellant.

2.  The RO should obtain from the Social 
Security Administration a copy of the 
decision granting the appellant's claim 
for Social Security disability benefits 
as well as any medical records relied 
upon concerning that claim that are not 
currently of record.

3.  The appellant should be afforded a VA 
social and industrial survey to assess 
his employment history and to ascertain 
the effects his claimed disabilities have 
on his employment status and day-to-day 
functioning.  The claims folder should be 
made available to the social worker in 
conjunction with the survey.  Specific 
reference should be made to each of the 
appellant's claimed disabilities, and the 
effect that each has on his ability to 
work.  The history should include details 
regarding the appellant's educational and 
employment background and any other 
information needed to develop a complete 
picture of his employment prospects and 
any conditions which may limit his 
employment opportunities.  A written copy 
of the VA social worker's report should 
be associated with the claims folder.

4.  The RO should then review the social 
and industrial survey report to ensure 
that it is in complete compliance with 
this remand.  If deficient in any manner, 
the RO must implement corrective 
procedures at once. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If any benefit sought is not granted, 
the appellant and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidence 
and to comply with an order of the Court.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the appellant until he is notified.  The 
appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




